Detailed Action
	This action is responsive to an original application filed on 12/12/2019 with acknowledgement that this application claims a priority date of 11/22/2019 to foreign application TW108215513. 
	Claims 1-6 and 9 are currently pending.  Claims 7-8 have been withdrawn from further consideration.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Spray Gun Species A (Figures 1-6) readable to Claims 1-6 and 9, in the reply filed on 8/13/2021 is acknowledged.  Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse.  (MPEP § 818.01(a)).  Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See Page 1 Line 17 of the Specification, which references “U.S. Patent No. 9751098B1”, which is not listed on an IDS.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both the "grip" and the "entrance" (See Figs. 1-3, 10, and 12,  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
In Line 8 of the Abstract, “roate” should be revised to “rotate” to ensure proper spelling.
In Line 9 of the Abstract, “the detergent” should be revised to “detergent” to ensure proper antecedent basis.
On Page 1 Line 8 of the Specification, “Venturi tube 7 is” should be revised to “Venturi tube 7 that is” to ensure proper grammar. 
On Page 1 Line 10 of the Specification, “the detergent” should be revised to “detergent” to ensure proper antecedent basis. 
On Page 7 Line 7 of the Specification “grip 11 so regulate the volume” should be revised to “grip 11 to regulate the volume” to ensure proper grammar. 
	The above are just examples of inconsistencies and problematic issues found in the disclosure and noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies in the disclosure.  Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informality: 
In Claim 3 (Line 1), “the barrel 10” should be revised to “the barrel” to eliminate a reference character from the drawing, since other reference characters from the drawings are not used elsewhere in the claims. 
Appropriate correction is required.  
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it states “a first end of the Venturi tube located close to the outlet” (Lines 11-12) and the term “close” is a relative term that is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how far the first end of the Venturi tube can be from to the outlet to qualify as being “close to the outlet”.  For the purpose of examination, Claim 1 Lines 11-12 will be interpreted as best understood by the examiner.  
Claims 2-6 and 9 depend on Claim 1, therefore Claims 2-6 and 9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.
Claim 9 is also indefinite because it states “the room has an interior space which is larger than” (Lines 2-3) and it is not clear what the interior space of the room “is larger than”.  It appears that there is a scrivener’s error in the claim.  For the purpose of examination, Claim 9 Lines 2-3 will be interpreted to state “the room has an interior space which is larger than the interior space of the tapered way of the rotary member”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0332175 A1 to Fu et al. (“Fu”) in view of US Patent 5,328,097 to Wesch et al. (“Wesch”) and US Patent 9,587,776 to Yie (“Yie”). 
As to Claim 1, Fu discloses a spray gun (Fig. 6 “gyrating nozzle spray gun”), comprising: 
a barrel (See Annotated Fig. 6) having a grip (Fig. 6 #1 “grip”) formed to a rear end thereof (See Annotated Fig. 6), an entrance (Fig. 6 #11 “air inlet”) formed in the grip, an outlet (See Annotated Fig. 6) formed in a front end of the barrel (See Annotated Fig. 6), a path (See Annotated Fig. 6-Detail) 5defined through the barrel and communicating with the entrance and the outlet (See Annotated Fig. 6, the path is connected to the entrance and the outlet); 
a guide member (Fig. 6 #31 “supply tube”) connected to the outlet of the barrel (See Annotated Fig. 6) and having a tubular portion (See Annotated Fig. 7) protruding from a front end thereof;  
10a rotary member (Fig. 6 #34 “gyrating nozzle”) having a way (Fig. 6 #340 “accumulation chamber”) defined therein, a Venturi tube (Fig. 6 #1423 “delivery tube”, Paragraph 0027 “a Venturi effect is created”) partially located in the way (See Annotated Fig. 7), a first end of the Venturi tube located close to the outlet (See Annotated Fig. 6-Detail and Annotated Fig. 7), and 
a spray head (Fig. 6 #2 “attachment tube”) connected to the front end of the barrel (See Annotated Fig. 6) and having an 15orifice (Fig. 6 #201 “orifice”), a room formed by the guide member and 
Fu does not disclose comprising:
a lateral hole defined through a wall of the guide member and communicating with the path, 	the way being a tapered way, 
a ball head formed to a front end of the rotary member, 
a ball socket defined in an inner wall of the orifice, the ball head of the rotary member rotatably accommodated in the ball socket of the spray head, the tubular portion of the guide member movably located within the tapered way of the rotary member, 
wherein 20pressurized liquid passes through the path and enters into the room via the lateral hole to form a first force that is applied to an outer surface of the 12rotary member to rotate the rotary member about the ball head of the rotary member rotatably accommodated in the ball socket of the spray head, wherein the pressurized liquid enters into the tapered way from a gap between a rear end of the rotary member and the tubular portion of the 5guide member to form a second force, the second force swings the rotary member within the room, the first force is larger than the second force to keep rotating the rotary member, 
However, Wesch discloses a spray device (“rotor nozzle for a high-pressure cleaning device”) comprising: 
a lateral hole (Fig. 3 #42 “channel”) defined through a wall of a guide member (Fig. 3 #3 “bottom part”) and communicating with a path (See Annotated Fig. 3, the path located within #2 “jet pipe is connected to the lateral hole), 

a ball socket (Fig. 3 # 10 “pot-shaped recess”) defined in an inner wall of an orifice of a spray head (See Annotated Fig. 3), the ball head of the rotary member rotatably accommodated in the ball socket of the spray head (Col. 5 Lines 1-23), 
wherein 20pressurized liquid passes through the path and enters into a room (See Annotated Fig. 3) via a lateral hole (See Annotated Fig. 3) to form a first force that is applied to an outer surface of the 12rotary member to rotate the rotary member about the ball head of the rotary member rotatably accommodated in the ball socket of the spray head (Col. 7 Lines 8-18), wherein the pressurized liquid enters into the tapered way from a gap (See Annotated Fig. 3) between a rear end of the rotary member (See Annotated Fig. 3) and a tubular portion of the 5guide member (See Annotated Fig. 3) to form a second force (Col. 7 Lines 25-27), the second force swings the rotary member within the room (Col. 7 Lines 28-31, it is understood that that the force of liquid entering via channel 43 is entering the tapered way and swinging the rotary member), the first force is larger than the second force to keep rotating the rotary member (Col. 7 Lines 37-43, it is understood that the first force and second force can be controlled such that the first force is larger than the second force).
Wesch discloses that utilizing the rotary member and guide member in this configuration allows a user to control the rotational speed of liquid being sprayed from the spray device (Col. 7 Lines 37-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Fu to have a lateral hole defined through a wall of the guide member and communicating with the path, 
the way being a tapered way, 
a ball head formed to a front end of the rotary member, 

wherein 20pressurized liquid passes through the path and enters into the room via the lateral hole to form a first force that is applied to an outer surface of the 12rotary member to rotate the rotary member about the ball head of the rotary member rotatably accommodated in the ball socket of the spray head, wherein the pressurized liquid enters into the tapered way from a gap between a rear end of the rotary member and the tubular portion of the 5guide member to form a second force, the second force swings the rotary member within the room, the first force is larger than the second force to keep rotating the rotary member,
as taught by Wesch for the purpose of allowing a user to control the rotational speed of liquid being sprayed from the spray gun. 
Furthermore, modifying the spray gun of Fu by replacing the rotary member and guide member of Fu with the rotary member and guide member of Wesch would result in the Venturi tube of Fu being partially located in the tapered way. 
In regards to Claim 1, the spray gun of Fu modified by the rotary member and guide member of Wesch as applied above does not disclose the tubular portion of the guide member being movably located within the tapered way of the rotary member.
However, Yie discloses a spray device (Fig. 14 #600 “nozzle assembly”) comprising a guide member (Fig. 14 # 601 “nozzle body”) having a tubular portion (Fig. 14 #621 “post”) movably located within a tapered way (see Fig. 14, #621 is located within a tapered channel of a rotor, thus the tubular portion is located such that the tapered way can move around it) of a rotary member (Fig. 14 #606 “rotor assembly”). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Fu modified by the rotary member and guide member of Wesch as applied above such that the tubular portion of the guide member is movably located within the tapered way of the rotary member, as taught by Yie, for the purpose of controlling the spread angle of liquid being sprayed from the spray gun. 
As to Claim 3, in reference to the spray gun of Fu modified by the rotary member and guide member of Wesch and tubular portion of Yie as applied to Claim 1 above, Fu further discloses wherein the barrel includes a connection tube (Fig. 6 #1442 “dip tube”) which communicates with a middle portion of the path (See Annotated Fig. 6 and Annotated Fig. 6-Detail), a control valve (See Annotated Fig. 6, the control valve is understood to be similar to a control valve that is more clearly shown in the embodiment in Fig. 8) is connected between the connection tube (See Annotated Fig. 6) and a container (Fig. 6 #1421 “tank”), a second end of the Venturi tube is inserted into the container (See Annotated Fig. 6 and Annotated Fig. 6-Detail) , a 15trigger (Fig. 6 # 13 “trigger”) is connected to the spray gun and located between the entrance and the connection tube (See Annotated Fig. 6).
As to Claim 5, in reference to the spray gun of Fu modified by the rotary member and guide member of Wesch and tubular portion of Yie as applied to Claim 3 above, Fu further discloses wherein a throttle valve (Fig. 6 #12 “valve seat” which is understood to be the equivalent of a throttle valve) is connected to the grip (See Annotated Fig. 6).
	As to Claim 6, in reference to the spray gun of Fu modified by the rotary member and guide member of Wesch and tubular portion of Yie as applied to Claim 1 above, Fu further discloses wherein the spray head has an expanded nozzle head (See Annotated Fig. 7). 
.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Wesch and Yie and further in view of US Patent 5,598,975 to Jäger
As to Claim 2, in reference to the spray gun of Fu modified by the rotary member and guide member of Wesch and tubular portion of Yie as applied to Claim 1 above, Fu in view of Wesch and Yie does not disclose wherein the rotary member includes multiple flanges extending from the outer surface of the 10rotary member.
However, Jäger discloses a spray gun (Col. 3 Line 35 “pistol grip”) comprising a rotary member (Fig. 1 #7 “rotor”) that includes multiple flanges (Fig. 1 #12 “fins”) extending from the outer surface of the rotary member. 
Jäger discloses that multiple flanges are included extending from the outer surface of the rotary member to induce rotation of the rotary member when liquid flows around the flanges (Col. 2 Lines 47-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun of Fu modified by the rotary member and guide member of Wesch and tubular portion of Yie as applied to Claim 1 above such that the rotary 
As to Claim 4, in reference to the spray gun of Fu modified by the rotary member and guide member of Wesch, the tubular portion of Yie, and the multiple flanges of Jäger as applied to Claim 2 above, Fu further discloses wherein the barrel rotatably extends through a pivotal seat (See Annotated Fig. 6, Annotated Fig. 6-Detail, and Paragraph 0021, it is understood that the pivotal seat is pivotable and rotatable about screw rod 1411 by turning the screwing or un-screwing the screw rod, and the barrel extends through the entirety of the seat as shown in Annotated Fig. 6), the pivotal seat includes a three-way member (See Annotated Fig. 6) and a seal (Fig. 6 #1413 “gasket ring”), the three-way member includes a first 20way (See Annotated Fig. 6-Detail) and a second way (See Annotated Fig. 6-Detail) which is perpendicular to the first way (See Annotated Fig. 6, the first way and second way meet at an angle that appears to be ninety degrees), the seal is mounted to the barrel (See Annotated Fig. 6 and Annotated Fig. 6-Detail) and located on an end of the first way (See Annotated Fig. 6-Detail, the gasket ring #1413 is located on a first end of the first way), the second 13way is defined through an insertion portion of the three-way member (See Annotated Fig. 6), and the insertion portion is connected to the connection tube (See Annotated Fig. 6) so that the container is pivotable about an axis of the path (See Annotated Fig. 6, it is understood that the pivotal seat is pivotable and rotatable about screw rod 1411 and the pivotal seat is connected to the container such that when the pivotal seat is rotated about screw rod 1411 the container rotates about an axis of the path), a control valve (See Annotated Fig. 6, the control valve is understood to be similar to a control valve that is more clearly shown in the embodiment in Fig. 8) is connected to the connection tube (See Annotated Fig. 6, comparing Fig. 6 to Fig. 8 it appears that the control valve in both embodiments is connected to the connection tube).
As to Claim 4, Fu does not disclose an additional seal being included on the pivotal seat and mounted to the barrel on an end of the first way.
.

    PNG
    media_image1.png
    833
    1022
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1069
    935
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    893
    892
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    740
    690
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PGPUB 2015/0266041 A1 to Liao et al., US Patent 9,861,993 to Fu, US Patent 9,211,560 to Chen, and US Patent 8,857,737 to Chen disclose spray guns.  US Patent 4,965,893 to Henkin et al. discloses a rotary member. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        August 25, 2021